Asch, J., dissents in a memorandum as follows:
Defendant was convicted of second degree burglary for breaking into the apartment of Viviano Velasquez, together with one Miguel Sanchez, beating Velasquez about the face as well as stabbing him with a linoleum cutter, taking a console stereo and other items. On the state of the record, I agree with the jury determination and would affirm, f Concededly, there are weaknesses in the People’s case but they are not significant compared to what the evidence established Mr. Velasquez testified at trial through an interpreter. He had never been to school and was unable to read. He could not give his height. He gave his age, variously, as 34 and 40. Mr. Velasquez acknowledged that he told the police that the taller of his two attackers was seven feet tall. At trial, the defense proceeded upon the theory that Mr. Velasquez, an alcoholic, allegedly drunk at the time of the crime, could not be relied upon to any degree. The objective facts, however, substantiate the essential elements of the conviction by the jury. 11 On September 20,1980, Viviano Velasquez was asleep on a sofa in the living room of his apartment when the defendant, Victor Bonilla, known to Mr. Velasquez as “Shorty”, came in through a window he had broken. With him was Miguel Sanchez, known to Mr. Velasquez only by his first name. Mr. Velasquez knew the pair from frequent meetings in the neighborhood. The defendant stabbed Mr. Velasquez in the abdomen with a linoleum knife and then the pair punched him. They tied him up with an electrical cord and then took his “big stereo console,” money and food. Mr. Velasquez believed that he had about $30 in cash in the kitchen and “[w]hen I looked for it it wasn’t there.” The pair spent about an hour in the apartment, “searching] everything.” 11 After defendant and Sanchez left, Mr. Velasquez was able to free himself from his bonds and went downstairs to the superintendent’s apartment. When Mr. Velasquez came to her door, his mouth was bleeding and he appeared as if he had received “a lot of blows” to his face. Mr. Velasquez was taken to Lincoln Hospital. He was found to have a stab wound one-quarter inch wide in his abdomen, contusions of both eyes and lacerations to his upper lip, thumb and eye. He remained in the hospital until September 25 for treatment associated with his abdominal wound. Ü On September 28, Mr. Velasquez directed police officers to a group of about a dozen people in the neighborhood and then pointed out the defendants. The defendants were led to the unmarked car by the officers. Once inside the vehicle, they were informed that they were under arrest for burglary and robbery, and handcuffed. Miguel Sanchez remarked, “What’s the big deal? He got back his stereo.” Detective McCarthy told him to shut up until he could read him his rights. H Mr. Velasquez did get his stereo back. It had apparently been left on the roof, the victim had left his key with the superintendent, and the stereo was inside Mr. Velasquez’ apartment when he returned from the hospital. 11 Charging the prosecutor with numerous instances of misconduct, the defendant seeks to persuade this court that he was denied a fair trial by a prosecutor out to secure a conviction by fair means or *741foul. However, when the defendant’s list of legal complaints is summed up, it is apparent that only a few are nonfrivolous and those do not have sufficient merit to warrant reversal in the interest of justice.